DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on January 12, 2022, has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments see page 6, filed January 12, 2022, with respect to the non-statutory double patenting rejections have been fully considered and are persuasive.  The non-statutory double patenting rejections have been removed based on the terminal disclaimer filed as noted above.

Allowable Subject Matter

Claims 1-20 are allowed. The following is a statement of reasons for the indication of allowable subject matter:  

In regards to independent claim 1, none of the cited prior art alone or in combination provides motivation to teach “wherein each of the at least some of the clusters include one or more edges with both end vertices in the cluster and one or more edges that have one end vertex in the cluster and another end vertex in another of the at least some of the clusters, and wherein a size of the at least some of the clusters is based on a number of edges with both end vertices in each of the at least some of the clusters and not a number of edges with only one end vertex in each of the at least some of the clusters” as the references only teach the concepts of graph optimizations through cost functions and graph partitioning through iteratively excluding edges, however the references fail to explicitly disclose features with respect to partitioning clusters in which the determination for defining the size of each cluster includes clusters with a number of edges with both vertices in the cluster and a number of edges with one vertex in two clusters regarding the edge that extends between two clusters, in conjunction with the remaining limitations of claim 1 for performing graph vertex allocation.
In addition, there is no teaching, suggestion, or motivation found in the current references and none that can be inferred from the examiner’s own knowledge with respect to the current limitation.
In regards to independent claims 13 and 17, these claims recite limitations similar in scope to that of claim 1 and thus would be allowed under the same rationale as provided above. of the cited prior art alone or in combination provides motivation to teach “wherein each of the at least some of the clusters include one or more edges with both end vertices in the cluster and one or more edges that have one end vertex in the cluster and another end vertex in another of the at least some of the clusters, and wherein a size of the at least some of the clusters is based on a number of edges with both end vertices in each of the at least some of the clusters and not a number of edges with only one end vertex in each of the at least some of the clusters” as the references only teach the concepts of graph optimizations through cost functions and graph partitioning through iteratively excluding edges, however the references fail to explicitly disclose features with respect to partitioning clusters in which the determination for defining the size of each cluster includes clusters with a number of edges with both vertices in the cluster and a number of edges with one vertex in two clusters regarding the edge that extends between two clusters, in conjunction with the remaining limitations of claim 1 for performing graph vertex allocation.
In regards to dependent claims 2-12, 14-16, and 18-20, these claims recite limitations depend from claims 1, 13, and 17 and thus would be allowed under the same rationale as provided above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion      
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 2013/0239100 A1 – Reference is of particular relevance to the application as it discloses techniques for partitioning an operator flow graph.  
                                                                                                                                                                     

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERRELL M ROBINSON/Examiner, Art Unit 2619